UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-51852 Northeast Community Bancorp, Inc. (Exact name of registrant as specified in its charter) United States of America 06-1786701 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 325 Hamilton Avenue, White Plains, New York (Address of principal executive offices) (Zip Code) (914) 684-2500 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes TNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer£ Accelerated Filer£ Non-accelerated Filer£ Smaller Reporting CompanyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T As of November 11, 2011, there were 12,644,752 shares of the registrant’s common stock outstanding. NORTHEAST COMMUNITY BANCORP, INC. Table of Contents Page No. Part I—Financial Information Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition at September 30, 2011 and December 31, 2010 1 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2011 and 2010 2 Consolidated Statements ofStockholders’ Equity for the Nine Months Ended September 30, 2011 and 2010 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 35 Part II—Other Information Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. [Removed and Reserved] 37 Item 5. Other Information 37 Item 6. Exhibits 38 Signatures 39 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (UNAUDITED) September 30, December 31, (In thousands, except share and per share data) ASSETS Cash and amounts due from depository institutions $ $ Interest-bearing deposits Cash and cash equivalents Certificates of deposit Securities available-for-sale Securities held-to-maturity Loans receivable, net of allowance for loan losses of $7,969 and $7,647, respectively Premises and equipment, net Federal Home Loan Bank of New York stock, at cost Bank owned life insurance Accrued interest receivable Goodwill Intangible assets Real estate owned Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total deposits Advance payments by borrowers for taxes and insurance Federal Home Loan Bank advances Accounts payable and accrued expenses Note payable Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value; 1,000,000 shares authorized, none issued — — Common stock, $0.01 par value; 19,000,000 shares authorized; 13,225,000 shares issued; outstanding: 12,644,752 shares in 2011 and 13,114,800 shares in 2010 Additional paid-in capital Unearned Employee Stock Ownership Plan (“ESOP”) shares ) ) Retained earnings Treasury stock – at cost, 580,248 shares and 110,200 shares respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements 1 Table of Contents CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, (In thousands, except per share data) INTEREST INCOME: Loans $ Interest-earning deposits 9 17 29 92 Securities – taxable Total Interest Income INTEREST EXPENSE: Deposits Borrowings Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES 4 Net Interest Income after Provision for Loan Losses NON-INTEREST INCOME: Other loan fees and service charges 96 80 Gain/(loss) on disposition of equipment 15 - 10 (7 ) Earnings on bank owned life insurance Investment advisory fees Other (2
